Hooker, J.
I concur in the result reached by Mr. Justice Moore, upon the ground that the receiver is a necessary party, under the prayer of the bill (1 Daniell, Oh. Prac. 282), and the bill fails to show that the complainant was authorized to make the receiver a party (Burk v. Foundry Co., 98 Mich. 614), or that he was unable to obtain such authority (1 Daniell, Oh. Prac. 288; *526President, etc., of Michigan State Bank v. Hastings, 1 Doug. 225 [41 Am. Dec. 549]; Brewer v. Michigan Salt Ass’n, 58 Mich. 351).
Montgomery, J., concurred with Hooker, J.